I dissent. The majority opinion points out that there is "no medical evidence to substantiate the fact that appellant was without fault or control." In spite of this finding, the majority remands the case so that appellant can have a second chance. The majority would have the appellee OBES determine appellant's case. Such a procedure is contrary to law.
This case does not deal with alcoholism. It deals with intoxication. There was no evidence that appellant's intoxication or alcoholism was so extreme as to suspend his reasoning. It is unfair to harness employers with the liabilities of employing drunks or the cost of affording compensation to persons who cannot work because of alcoholism. The only cure for alcoholism is within the alcoholic. When he makes up his mind to stop, the cure starts. It follows, then, that he has the control. If he chooses not to exercise the control, others should not be burdened. I would affirm.
               (No. 83 CA 149 — Decided January 29, 1985.)                           ON RECONSIDERATION
COX, J. Appellee Easco Aluminum Corporation has filed an application for reconsideration of the judgment and opinion entered by this court on September 25, 1984, and additionally has asked that oral argument be had on this application.
The appellee states in its brief in support of his application:
"Furthermore, this reviewing court reversed the judgment of the lower court by inventing a proposition of law which is not only inapposite to well established statutory and case law in Ohio unemployment compensation cases, but is also without any support in Ohio law or procedure. Additionally, the ramifications of the Court's unwarranted determination will undoubtedly be widespread and result in a disasterous impact on the already crowded dockets of local unemployment compensation offices, the Board of Review, and, ultimately the Courts."
The appellee has read into this decision and opinion a great deal more than the court said. This remand to the trial court is not giving a claimant a second bite of the apple, or a trial denovo. Evidence was offered before the hearing officer as to the claimant's alcoholism. That evidence was neither considered nor referred to in the findings of fact and conclusions of law. Neither the board of review nor the trial court, sitting as an appellate court, could have found that the decision was lawful and reasonable, absent said evidence. The hearing officer has a responsibility and a duty to consider this evidence and to rule upon it in order for the appellate process to work, and that is the essence of this opinion and decision.
Therefore, the request for oral argument on the application is denied and the *Page 311 
application for reconsideration is overruled.
Application for reconsideration overruled.
O'NEILL, P.J., and DONOFRIO, J., concur.